 

Case 1:19-cv-04216-ILG-PK Document 27 Filed 07/24/19 Page 1 of 1 PagelD #: 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
KASHMIR GILL,
: Case No. 1:19 —
Plaintiff, cv-04216 (ILG) (PK)
Vv.
JUS BROADCASTING CORP.;
JUS PUNJABI, LLC; JUS ONE, CORP.; :
JUS BROADCASTING CORP PVT LTD;
and PENNY SANDHU :
Defendants. :
x
NOTICE OF APPEARANCE

OF COUNSEL OF RECORD FOR ALL DEFENDANTS

PLEASE TAKE NOTICE that Paul Batista, P.C., a Member of the Bar of
this Court since 1975, hereby appears as attorney of record to all defendants.

PLEASE TAKE FURTHER NOTICE that all papers and notice of all

proceedings are to be served on the undersigned attorney to all defendants.

Dated: New York, New York

 

July 23, 2019 PAUL BATISTA, P.C.
Palil Batista J

Attorney for All Defendants
26 Broadway, Suite 1900
New York, New York 10004
(212) 980-0070 (T)
Batista007@aol.com

To: LAW OFFICES

OF ALAN R. ACKERMAN
1719 Route 10 East, Suite 106
Parsippany, New Jersey 07054
(973) 898-1177

araesq@alanackermanlaw.com
